DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6, and 9 are objected to because of the following informalities:  
Claim 6, line 3, the examiner is unclear why applicant wrote “common (same)” as it is unclear how using the word same clarified the source beyond the term already used common.  It is believed for clarity “(same)” can be deleted from the instant claim.  
Claim 6, line 3, it is believed “in generating interrogator pulses” should read –in generating the optical pulses--, to avoid confusion as to whether or not the “interrogator pulses” are the same or different from the optical pulses of instant claim 1.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: optical interrogator unit, coherent receiver unit; digital signal processor in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “optical interrogator unit; coherent receiver unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In both cases the examiner can only find any mention of the noted units under the instant claims in question.  The instant disclosure fails to in anyway define the particular structure or class of structures falls within or outside of the noted units.  For examination purposes therefore the examiner is interpreting any structures capable of the corresponding functions as structural equivalents.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Claims 2-10 are rejected for their dependency on instant claim 1.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: The relationship between the optical interrogator unit and the two stage cascade pulse modulator arrangement.  Specifically the examiner considers the relationship as essential because without the structural link between the two it is unclear how the pulsed modulator is linked to the optical interrogator unit.  The examiner has already noted that the unit is completely lacking in structure, however this creates a compounding issue in claim 2 when the pulse modulator is effectively claimed as a part in a vacuum and not tied to the system in any clear manner.  The examiner assumes based on the instant specification the interrogator unit contains the pulse modulator, as that appears the function of the interrogator unit, however the claim in no way makes the essential link clear.  For examination purposes the examiner is interpreting the claim in the manner just described.
As to claims 3-5 the examiner is unclear what is meant by “multi-polarization-state(MSPC) combining”  Firstly, the abbreviation should come at the end of the phrase.  However the main confusion stems from claims 4 and 5, as the MSPC term is poorly defined in the instant disclosure.  Applicant seems to jump between MSPC and MLBC in the instant specification, where both abbreviations seem to point to same concept.  In other words the calculation algorithm shown in figure 3.  It is believed that the claim should be adjusted to reflect MLBC as this is more clearly disclosed in the instant disclosure.  Further MSPC would results in an additional issue under the 112(f) for lacking the corresponding algorithm, which is only present for MLBC.  For examination purposes the examiner is interpreting MSPC to be MLBC as disclosed in the instant disclosure.
Claim 9 recites the limitation "the first stage Mach-Zehnder modulator" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The examiner believes that the instant claim in question can be corrected to depend from claim 7 to resolve the issue.  As such claim 9 for examination purposes is be interpreted to dependent from instant claim 7.
The examiner notes that multiple issues are present in instant claim 10.  Firstly the examiner notes that the period after “SOA” switch appears not to be only a typographical error but also have removed the word “and” from the noted claim as without “and” the claim becomes further unclear as to whether applicant is intending to claim two structures or a singular structure meaning a SOA switch, or a filter to remove noise signals.  For examination purposes the examiner is interpreting the claim to include “and” thus resulting in a SOA and filter being required.  Further the examiner finds the term “SOA” switch confusing.  As the claim does not have multiple sources or multiple fibers claimed, thus it is unclear what the switch would be switching the light paths to or from.  As such the examiner is interpreting the term “switch” non-limiting as it is entirely unclear what would be switched. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim there is directed entirely to an intended use of the claimed system.  The use is further in no way linked to the system as claimed.  Specifically, no structure in any manner is linked to the combining process.  For example in claim 4 the MPSC process is performed by a digital signal processor.  Where instead in instant claim 3, the step is not linked to any structure, as such the claim is not found limiting in any manner in not being tied in any way to the structures as claimed.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Skinner et al. (U.S. PGPub No. 2019/0211671 A1).
As to claim 1, Skinner discloses and shows in figures 1 and 3a, an improved optical fiber distributed acoustic sensing system comprising: 
a length of optical fiber (344) ([0028], ll. 1-4); and 
an optical interrogator unit (342 and 308) that generates optical pulses, introduces them into the optical fiber and receives Rayleigh reflected signals from the fiber ([0027], ll. 1-16; [0028], ll. 1-9); 
the improved optical fiber sensing system CHARAICTERIZED BY: 
a coherent receiver unit (60) configured to extract information from the Rayleigh reflected signals ([0030], ll. 1-5); and 
said short-pulse interrogation optical pulses having a pulse-width<=4 ns (e.g. 1 ns) ([0027], ll. 14-21).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willis et al. (U.S. PGPub No. 2017/0090054 A1) in view of Barfoot et al. (U.S. PGPub No. 2015/0114127 A1).
As to claim 1, Willis discloses and shows in figure 2a and b, an improved optical fiber distributed acoustic sensing system comprising: 
a length of optical fiber (226) ([0028], ll. 1-5); and 
an optical interrogator unit (210, 211, 214 and 222 and 224) that generates optical pulses, introduces them into the optical fiber and receives Rayleigh reflected signals from the fiber ([0022], ll. 7-12; [0023] ,ll. 1-4, [0024], ll. 1-4); 
the improved optical fiber sensing system CHARACTERIZED BY: 
a coherent receiver unit (220 and 230) configured to extract information from the Rayleigh reflected signals ([0027], ll. 27-41); and 
Willis does not explicitly disclose where said short-pulse interrogation optical pulses having a pulse-width<=4 ns.
However, Barfoot does disclose in ([0018], ll. 11-15) the basic concept that pulse width can be adjust to the desired value based on the particular details of the fiber under measurement.  In other words decreased pulse width increased resolution of fiber under test measurement.  One example given being a 1 nanosecond pulse width that allows a spatial resolution of about 1 foot.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Willis where said short-pulse interrogation optical pulses having a pulse-width<=4 ns in order to provide the advantage of increased accuracy in tailoring the pulse width to the desired value of for example 1 nanosecond one can measure the fiber under test in 1 foot increments for strain/damage.
As to claim 2, Willis discloses an improved optical fiber sensing system FURTHER CHARACTERIZED BY: a two stage (214 and Mach-Zehnder interferometer defined by 261 and 271), cascaded pulse modulator arrangement (explicitly shown in figure 2b) ([0024], ll. 28-35; [0026], ll. 1-3; [0028], ll. 13-19).
 	As to claim 3, Willis discloses an improved optical fiber sensing system FURTHER CHARACTERIZED BY: a multi-polarization-state (MPSC) combining process (Abstract; where the examiner notes that the claim is considered non-limiting and therefore it is being interpreted that Willis is capable of the intended use).
As to claim 6, Willis discloses an improved optical fiber sensing system FURTHER CHARACTERIZED BY: a common (same) laser source is used in generating interrogator pulses and as a local oscillator (LO) for the coherent receiver ([0029], ll. 14-20). 
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willis et al. in view of Barfoot et al. further in view of Sternklar et al. (U.S. PGPub No. 2022/0049979 A1).
	As to claim 7, Willis in view of Barfoot does not explicitly disclose an improved optical fiber sensing system FURTHER CHARACTERIZED BY: the first stage of the two stage cascaded modulator arrangement is a Mach-Zehnder modulator (MZM).
	However, Sternklar does disclose and show in figure 3 and in ([0136], ll. 5-11) a similarly designed modulation train to that of Willis where both pulse modulators are built in Mach-Zehnder form, not just the second like Willis.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Willis in view of Barfoot with an improved optical fiber sensing system FURTHER CHARACTERIZED BY: the first stage of the two stage cascaded modulator arrangement is a Mach-Zehnder modulator (MZM) in order to provide the advantage of expected results in using a common pulse modulation construction as is already done by Willis one can simplify construction by using the same part twice as shown in Sternklar for efficient pulse width modulation.  
As to claim 8, Willis disclose an improved optical fiber sensing system FURTHER CHARACTERIZED BY: the second stage of the two stage cascaded modulator arrangement is a modulator selected from the group consisting of acousto-optic modulator (AOM), a semiconductor optical amplifier (SOA) switch, and Mach-Zehnder modulator ([0024], ll. 28-35).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willis et al. in view of Barfoot et al. further in view of Matsushita et al. (U.S. PGPub No. 2017/0331559 A1).
As to claim 9, Willis in view of Barfoot does not explicitly disclose an improved optical fiber sensing system FURTHER CHARACTERIZED BY: the first stage Mach-Zehnder modulator is configured with a bias voltage set to minimum transmittance, using an automatic bias controller (ABC).
However, Matsushita does disclose in ([0003], ll. 3-13) the basic concept of using an automatic bias control circuit coupled to a Mach-Zehnder modulator to prevent deterioration of the signal via drift.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Willis in view of Barfoot with an improved optical fiber sensing system FURTHER CHARACTERIZED BY: the first stage Mach-Zehnder modulator is configured with a bias voltage set to minimum transmittance, using an automatic bias controller (ABC) in order to provide increased accuracy in signal detection by reducing any drift in any of the Mach-Zehnder pulse modulators.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willis et al. in view of Barfoot et al. further in view of Ma et al. (U.S. PGPub No. 2020/0249075 A1).
As to claim 10, Willis in view of Barfoot does not explicitly disclose an improved optical fiber sensing system FURTHER CHARACTERIZED BY: the two stage cascaded modulator arrangement is a single SOA switch. one or more electronic filters for removing out-of-band noise signals.
However, Ma does disclose in ([0066], ll. 12-21) the use of a SOA “switch” in combination with the bandpass filter to reduce ASE noise.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Willis in view of Barfoot with an improved optical fiber sensing system FURTHER CHARACTERIZED BY: the two stage cascaded modulator arrangement is a single SOA switch. one or more electronic filters for removing out-of-band noise signals in order to provide the advantage of expected results and increased accuracy in using a known amplifier coupled with a filter one can obviously reduce noise in the system for accurate measurement as disclosed by Ma.
Allowable Subject Matter
Claims 4 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
As to claim 4, the prior art taken alone or in combination fails to teach or disclose an improved optical fiber sensing system further characterized by: the MPSC process includes four beating products ζ.sub.xx, ζ.sub.yy, ζ.sub.xy, ζ.sub.yx that are computed at once in a digital signal processor (DSP), and all of them are used for fiber strain computation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael P LaPage/Primary Examiner, Art Unit 2886